Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 03/14/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation, “twenty-four electrical channels disposed on the surface of the SOM between the sixteen LGA center anchor pads” recited in claim 7 must be shown or the feature(s) must be canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
[AltContent: rect]Please insert 
(i) the phrase, “now U.S. Patent No. 10,559,545,” after “Application No. 16/151,577…,”; and
(ii) the phrase, “now U.S. Patent No. 10,957,660,”after “ U.S., Application 16/727,550 …”
Appropriate correction is required.

Claim Objections
Claims 10, and 19-20 are objected to because of the following informalities:
Regarding claim 10, the phrase, “each of the plurality of LGA digital signal array” should be rendered in the plural.
Regarding claims 19-20, the phrase, “The method of claim 13, further comprises” is grammatically incorrect, as the claim itself must be in the form of a noun phrase (i.e., each claim is the termination of a sentence that begins. “What is claimed is”).
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation, “forming an MLB communication pad on the first surface of the MLB, wherein the MLB communication pad is couplable to an LGA communication pad disposed on the second surface of the SOM” is unclear with regard to how it further limits the parent claim 1. Since the MLB communication pad is on the first surface of the MLN and the LGA communication pad is on the second surface of the SOM it would appear that the two could be coupled by some means (note that the limitation requires only the potential for such coupling, and not the fact).
Regarding claim 4, the limitation, “forming an MLB ground pad on the first surface of the MLB, wherein the MLB ground pad is couplable to an LGA ground pad disposed on the second surface of the SOM” is unclear with regard to how it further limits the parent claim 1.  Since MLB ground pad is on the first surface of the MKB and the LGA ground pad is on the second surface of the SOM, it would appear that the two could be coupled by some means (note that the limitation requires only the potential for such coupling, and not the fact).
[AltContent: rect]Regarding claim 7, the limitations:
(i) “wherein the SOM further comprises twenty-four electrical channels disposed on the surface of the SOM between the sixteen LGA center anchor pads” is unclear with regard to what arrangement is being described. There appear to be many ways twenty-four things may be placed “between” sixteen other things.
	(ii) “wherein the sixteen LGA center anchor pads are coupled electrically by the twenty-four electrical channels” is unclear with regard to which members of the one plurality are coupled to which member of the other.
					References Cited
The references submitted by the Applicants fail to teach and/or suggest the limitations as set forth in the claimed invention. The references of interest (parent Patents): Morton et al. (US 10,559,545 B2) and Morton et al. (US 10,957,660 B2) are also cited.  They do not claim the claimed invention.
Claims 1-2, 5-6, 9, and 11-18 are allowed. 

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816